Citation Nr: 0943000	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides (Agent 
Orange).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1952 
to October 1953.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The Veteran subsequently relocated and 
jurisdiction of his claims folder was transferred to the RO 
in St. Petersburg, Florida, which forwarded his appeal to the 
Board.

On a VA Form 9 dated in February 2007, the Veteran had 
requested a hearing with a Veterans Law Judge at the RO.  
However, he subsequently withdrew his request for a hearing 
in a statement dated in September 2007.

The Board notes that the Veteran also had perfected an appeal 
of the RO's denial of service connection for bilateral 
hearing loss; however, that issue was resolved in the 
Veteran's favor in a May 2008 rating decision.  The Veteran 
has not appealed either the initial rating or effective date 
assigned for that condition.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  Therefore, that issue is not 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
arthritis.

2.  There is no evidence of arthritis in service or within 
one year after service, or for many years thereafter.

3.  There is no evidence suggesting a link between the 
Veteran's arthritis and his military service.

4.  There is no objective evidence showing the Veteran had 
exposure to herbicides, including Agent Orange, during his 
military service in Korea from January 1952 to October 1953.

5.  The Veteran's diabetes mellitus did not originate in 
service, and is not otherwise causally related to his 
military service, including alleged exposure to herbicides.

6.  There is medical evidence of a current diagnosis of 
hypertension.

7.  There is no evidence of hypertension in service or within 
one year of service, or for many years thereafter.

8.  There is no probative evidence suggesting a link between 
the Veteran's hypertension and his military service.

9.  There is no medical evidence of a current diagnosis of 
tinnitus.

10.  There is no medical evidence of a current diagnosis of a 
bilateral leg disorder.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).   

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).   

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).   

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  A bilateral leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Furthermore, a March 2007 letter from the RO further advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in March 2007, after issuance of the 
initial unfavorable AOJ decision in December 2005.  However, 
both the U.S. Court of Appeals for Veterans Claims (Court) 
and the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) have since further clarified that the 
VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in March 2007, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court has held that the failure 
of the claimant to submit additional evidence following 
proper notification may constitute a waiver of readjudication 
or render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran did not submit any 
additional pertinent evidence in response to the March 2007 
VCAA notice letter.  Therefore, the absence of a subsequent 
SSOC after the March 2007 notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  

With respect to the duty to assist, the RO has secured the 
Veteran's in-service induction and separation examination 
reports and VA treatment records.  Private medical records 
also have been associated with the claims file.  Furthermore, 
the Veteran submitted several statements in support of his 
claim.  He also was provided with an opportunity to provide 
testimony before a Veterans Law Judge, but he withdrew his 
request for a hearing.  

However, the RO has indicated that the Veteran's service 
treatment records (STRs) cannot be located.  When service 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the July 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under these circumstances, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, a response from the NPRC dated in September 
2005 indicated that the Veteran's records are fired-related 
and no STRs could be located.  Further, the Veteran submitted 
a form entitled Request for Information Needed to Reconstruct 
Medical Data and indicated that he never received treatment 
while in service.  See NA Form 13055.  Subsequently, in a 
memorandum of a formal finding on the unavailability of 
service records dated in December 2005, the RO outlined the 
steps taken in an attempt to secure the Veteran's STRs and 
indicated that all efforts to obtain the needed military 
information have been exhausted.  Thus, all efforts have been 
exhausted, and further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board thus finds no basis for 
further pursuit of these records.    

Additionally, the Board acknowledges the lack of VA 
examinations regarding the etiology of the Veteran's alleged 
disabilities currently on appeal; however, such an 
examination is unnecessary in this case.  In this regard, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, although there is evidence of current diagnoses of, and 
treatment for, arthritis, diabetes mellitus, and 
hypertension, the evidence reflects neither a disability in 
service nor a presumptive disability within one year of 
discharge from service for any of these disabilities.  There 
also is no suggestion of a link between these disabilities 
and the Veteran's military service.  Further, there is no 
evidence of current diagnoses of tinnitus and a bilateral leg 
disorder.  Thus, VA examinations to establish a nexus are not 
required.  

Thus, given that the RO has obtained available medical 
records, VA treatment records, and statements from the 
Veteran and his representative; provided the Veteran with an 
opportunity to provide testimony; and that further attempts 
to obtain his STRs would be futile, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection 
by way of the combat presumption may be rebutted by clear and 
convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis; diabetes mellitus; and cardiovascular-
renal disease, including hypertension;).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  

In this regard, the DOD has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.  See VA Adjudication Procedure Manual, M21-
1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, 
Block k.  

If it is determined that a Veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
Id.  

If the Veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Arthritis

In this case, the Veteran asserts that his arthritis was 
incurred in service.  See, e.g., the Veteran's statement 
dated in October 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service treatment records show a 
diagnosis of arthritis.  See VA treatment record dated from 
July 2004 to November 2005, and Referral Form from A. Mena, 
M.D., dated in June 2006.  Consequently, the determinative 
issue is whether this disorder is somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to the evidence of in-service treatment for, or 
diagnosis of arthritis, the Board already has noted that 
attempts were made to secure the Veteran's STRs from the 
NPRC, which responded that the records were unavailable and 
presumed destroyed in the St. Louis fire in 1973.  See 
O'Hare, supra, 1 Vet. App. at 365 (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of reasons or bases for its 
findings).  Thus, no STRs are available for review to 
determine whether the Veteran suffered from, or was treated 
for, arthritis during service.  Nevertheless, the Veteran 
contends that he incurred his arthritis as a result of 
combat-related activities during service in Korea.  See the 
Veteran's letters to Congressmen dated in February 2006 and 
March 2006, and the Veteran's statement dated in October 
2006.  A review of the Veteran's DD Form 214 confirms that 
was in receipt of a Combat Infantry Badge (CIB).  Thus, the 
Board presumes the Veteran engaged in combat in service such 
that his lay statements and testimony are sufficient to show 
the occurrence of combat-related injuries.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

However, the Veteran's separation examination dated in 
October 1953 shows no diagnosis of, or treatment for, 
arthritis or other problems with his joints.  Furthermore, 
the Veteran reported that he never received treatment during 
service.  See NA Form 13055.  

Post-service, no VA or private treatment records show a 
diagnosis of, or treatment for, arthritis until July 2004, 
more than 50 years since discharge from service.  In this 
regard, although he is competent to report symptoms of 
arthritis since service, the Veteran's lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective 
indication of any arthritis until decades after discharge 
from service.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Furthermore, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows, therefore, 
that the Board finds no evidence of any arthritis or other 
chronic disease within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for arthritis is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, the Board finds no evidence of non-
chronic arthritis in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current arthritis and his 
active military service, no medical evidence supports this 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his arthritis to his 
military service; these medical reports simply do not in any 
way associate his arthritis with his military service.  Since 
there is no contrary medical evidence of record, the Board 
finds that these treatment records are entitled to great 
probative weight and provides negative evidence against the 
claim.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for arthritis as they reveal arthritis that began 
years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of arthritis over 
time, he is not competent to render an opinion as to the 
medical etiology of his current arthritis, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Diabetes Mellitus

The Board now turns to analysis of the evidence regarding the 
Veteran's diabetes mellitus, which he asserts was a result of 
exposure to herbicides, specifically Agent Orange, during his 
military service in Korea.  See the Veteran's statements 
dated in October 2006 and March 2007.  

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records show a diagnosis of 
diabetes mellitus.  See, e.g., VA treatment records dated 
from July 2004 to November 2005.  Therefore, the evidence 
clearly shows current diabetes mellitus.  Consequently, the 
determinative issue is whether this disorder is somehow 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to 
herbicide or Agent Orange exposure, the Veteran's DD Form 214 
confirms he served in Korea for some time during his period 
of military service from January 1952 to October 1953.  
However, this is not the time period during which usage of 
Agent Orange along the DMZ in Korea has been confirmed.  
Therefore, under DOD guidelines, although the Veteran was 
stationed in Korea, the time period during which he served in 
Korea is not a part of the time period outlined by the DOD 
above, thus providing evidence against his claim.    

Thus, in the absence of evidence that the Veteran served in 
Korea during the time period outlined by the DOD, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, particularly Agent Orange, is not for application 
in this case.  This does not, however, preclude the Veteran 
from establishing his entitlement to service connection for 
the claimed condition with proof of actual direct causation, 
or on a presumptive basis for diabetes mellitus seen within 
one year of separation from service.  Combee, 34 F.3d at 
1043.

In this respect, as stated before, the Board already has 
noted that attempts were made to secure the Veteran's STRs 
from the NPRC, which responded that the records were 
unavailable and presumed destroyed in the St. Louis fire in 
1973.  See O'Hare, supra.  Thus, no STRs are available for 
review to determine whether the Veteran suffered from, or was 
treated for, diabetes mellitus during service.  Nevertheless, 
as discussed earlier, a review of the Veteran's DD Form 214 
confirms that was in receipt of a CIB.  Thus, the Board 
presumes the Veteran engaged in combat in service such that 
his lay statements and testimony are sufficient to show the 
occurrence of combat-related injuries.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

However, the Board notes that the Veteran's separation 
examination dated in October 1953 shows no diagnosis of, or 
treatment for, diabetes mellitus or injuries related to 
exposure to herbicides, particularly Agent Orange.  
Furthermore, the Veteran reported that he never received 
treatment during service.  See NA Form 13055.  

Post-service, the first evidence of diabetes mellitus was in 
July 2004, over 50 years after the Veteran's discharge from 
service.  In this regard, although he is competent to report 
symptoms of diabetes mellitus since service, the Veteran's 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any arthritis until 
decades after discharge from service.  See Barr, 21 Vet. App. 
at 310; Buchanan, 451 F.3d at 1337.  Furthermore, as noted 
above, the Federal Circuit Court has determined that such a 
lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson, supra, 
230 F.3d at 1332.  
It follows, therefore, that the Board finds no evidence of 
diabetes mellitus or other chronic disease within one year 
after the Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for diabetes mellitus is 
not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309.  Additionally, there also is no 
basis to award service connection for this disorder based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

Further, the Board finds no medical evidence of a nexus 
between the Veteran's current diabetes mellitus disorder and 
his military service, including exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

The Board emphasizes that, although the Veteran is competent 
to report experiencing symptoms of diabetes mellitus, neither 
he nor his representative, without evidence showing that 
either has medical training or expertise, is competent to 
render an opinion as to the medical etiology of the diabetes 
mellitus.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494; Layno, 6 Vet. App. at 
469.  See also 38 C.F.R. § 3.159(a)(2).  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.

C.  Hypertension

In this case, the Veteran asserts that his hypertension was 
incurred in service.  See, e.g., the Veteran's statement 
dated in October 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service treatment records show an 
assessment for hypertension due to elevated blood pressure.  
See VA treatment record dated from July 2004 to November 
2005.  Thus, giving the Veteran the benefit of the doubt, 
there is sufficient evidence of a diagnosis of hypertension.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

With respect to the evidence of in-service treatment for, or 
diagnosis of hypertension, the Board already has noted that 
attempts were made to secure the Veteran's STRs from the 
NPRC, which responded that the records were unavailable and 
presumed destroyed in the St. Louis fire in 1973.  See 
O'Hare, supra, 1 Vet. App. at 365 (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of reasons or bases for its 
findings).  Thus, no STRs are available for review to 
determine whether the Veteran suffered from, or was treated 
for, hypertension during service.  Nevertheless, as stated 
above, a review of the Veteran's DD Form 214 confirms that he 
was in receipt of a CIB; the Board presumes the Veteran 
engaged in combat in service such that his lay statements and 
testimony are sufficient to show the occurrence of combat-
related injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, the Board notes that the Veteran's 
separation examination dated in October 1953 shows no 
diagnosis of, or treatment for, hypertension or other 
problems with his blood pressure.  His blood pressure reading 
at the time was 110/70.  Furthermore, the Veteran reported 
that he never received treatment during service.  See NA Form 
13055.  

Post-service, no VA or private treatment records show a 
diagnosis of, or treatment for, hypertension until February 
2005, more than 50 years since discharge from service.  In 
this regard, although he is competent to report symptoms of 
hypertension since service, the Veteran's lay statements as 
to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of any hypertension until decades after discharge 
from service.  See Barr, 21 Vet. App. at 310; Buchanan, 451 
F.3d at 1337.  Furthermore, as noted above, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson, supra, 230 F.3d at 1332.  It 
follows, therefore, that the Board finds no evidence of 
hypertension or other chronic disease within one year after 
the Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for hypertension is not 
for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Additionally, there also is no basis 
to award service connection for this disorder based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

As to a nexus between the Veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his hypertension to 
his military service; these medical reports simply do not in 
any way associate his hypertension with his military service.  
Since there is no contrary medical evidence of record, the 
Board finds that these treatment records are entitled to 
great probative weight and provides negative evidence against 
the claim.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for hypertension as they reveal hypertension that 
began years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of hypertension 
over time, he is not competent to render an opinion as to the 
medical etiology of his current hypertension, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Tinnitus and Bilateral Leg Disorder

The Board now will analyze the evidence concerning the 
Veteran's tinnitus, and bilateral leg disorder, which he 
asserts were incurred in service.  See, e.g., the Veteran's 
statement dated in October 2006.

As discussed above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, no post-service treatment records from VA or 
submitted by the Veteran associated with the claims file show 
diagnoses of, or treatment for, tinnitus or any leg disorder.  
Specifically, with regard to tinnitus, a VA examiner in March 
2007 indicated that the Veteran reported no presence of 
tinnitus.  See VA examination report dated in March 2007.  As 
for a bilateral leg disorder, the Veteran's treatment records 
are completely silent as to a diagnosis of, or treatment for, 
any such disorder.  In this regard, although the Veteran is 
competent to state that he suffered symptoms of tinnitus and 
a bilateral leg disorder, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, absent evidence of any current 
tinnitus or bilateral leg disorder, service connection cannot 
be granted for these disorders.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of tinnitus and a bilateral leg 
disorder, he is not competent to render an opinion as to the 
medical etiology of any current symptoms he experiences, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for arthritis is denied.

Service connection for diabetes mellitus, including as a 
result of exposure to herbicides (Agent Orange), is denied.

Service connection for hypertension is denied. 

Service connection for tinnitus is denied.

Service connection for a bilateral leg disorder is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


